EXHIBIT 10.2

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”) is made as of [date] between
Leggett & Platt, Incorporated, (the “Company”) and [Director] (the “Director”).

 

1. Award. The Company grants to the Director [    ] shares of the Company’s $.01
par value common stock (the “Restricted Stock”) subject to the terms of this
Agreement.

 

2. Vesting. Except as provided in Section 4, the shares of Restricted Stock
subject to this Agreement will vest in their entirety the day before the
Company’s [            ] Annual Meeting of Shareholders (the “Vesting Date”).

 

3. Stock Certificates. A certificate for the Restricted Stock, registered in the
Director’s name, will be issued and held in escrow by the Secretary of the
Company (the “Escrow Agent”) until the Restricted Stock has vested in accordance
with Section 2 or upon the occurrence of one of the events contemplated by
Section 4(b). The Company may instruct its transfer agent to place a restrictive
legend on the certificate or otherwise note in the Company’s records the
restrictions on transfer set forth in this Agreement. Upon vesting, the Escrow
Agent will deliver the certificate to the Director free of restriction.

 

4. Forfeiture or Early Vesting Upon Termination of Service.

 

  a. Except as provided in Section 4(b), if the Director’s service as a Director
of the Company terminates before the Vesting Date, the Director will forfeit all
shares of the Restricted Stock. Forfeited shares of Restricted Stock will
automatically be transferred back to and reacquired by the Company at no cost to
the Company.

 

  b. If the Director’s service as a Director of the Company is terminated due to
death or Disability (as defined below), the Restricted Stock will fully vest as
of the date of such termination. If the Director is deceased when the shares are
released from escrow, the Escrow Agent will deliver the certificate to the
Director’s beneficiary, or in the absence of a beneficiary, to the administrator
or executor of the Director’s estate. “Disability” means the inability to
substantially perform the requisite duties and responsibilities of a Director by
reason of any accident or illness that can be expected to result in death or to
last for a continuous period of not less than 1 year.

 

5. Transferability. The Restricted Stock may not be transferred, assigned,
pledged or otherwise made subject to any encumbrance until it has vested.

 

6. Rights as Shareholder. The Director will have all rights of a shareholder
prior to the vesting of the Restricted Stock, including the right to vote the
shares and receive any dividends that may be paid on Company common stock.

 



--------------------------------------------------------------------------------

7. Plan Controls. This Agreement is subject to all terms and provisions of the
1989 Flexible Stock Plan (the “Plan”), which is incorporated by reference. In
the event of any conflict, the Plan will control over this Agreement. Upon
request, a copy of the Plan will be furnished to the Director.

 

Accepted and Agreed:

      LEGGETT & PLATT, INCORPORATED         By:    

[Director]

            Designation of Beneficiary (optional):            

I designate the following person as my

beneficiary of this Restricted Stock

                         

Name of Beneficiary

           

 